DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2021 and 12/20/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 are rejected under 35 U.S.C. 102(a) as being anticipated by Baxter (9,093,868).
Baxter in figures 1-7, disclose a power assembly, comprising a housing (101), a driving unit received in the housing and including a driving motor (102) and a control panel assembly or control electronics (not number, col. 2, lines 51-53) located upon the driving motor, and a power supplying unit (301) received in the housing for powering the driving unit. The housing has at least one heat dissipation air duct or venting (the duct or venting are underneath an outer shell) formed therein for airflow passing through the driving unit, and wherein the heat dissipation air duct has an air inlet (air flow 302 from a top the housing) for air intaking and an air outlet (exhaust air 304, can be considered an air outlet) for air flowing out, and wherein the air outlet is located at a bottom of the housing and open towards a lateral side of the housing (see figure 3).  
 	Regarding claim 2, Baxter in figure 3, disclose the heat dissipation air duct having a first air passage for airflow passing through (in figure 3, showing the air flow having a first air passage along the duct), and wherein the first passage has a first air inlet (on a top of the housing) and a first air outlet (304) disposed at two opposite ends thereof, and wherein the first air inlet is the air inlet disposed on a side of the housing, and wherein the first air outlet is open towards the driving unit (from figure 3, show the air flow in the housing 105 toward the motor 102).  
 	Regarding claim 3, Baxter in figures 3, disclose the first air outlet (the first outlet located next to the drive unit 102), which is open towards the control panel assembly and located as same height as the control panel assembly (in figure 3, appear to show most of the components, which located as same height).  
 	Regarding claim 4, Baxter in figure 3, disclose the heat dissipation air duct having a second air passage (303) communicating with the first air passage for air flowing out . The second passage includes a second air inlet and a second air outlet located at two opposite ends thereof, and wherein the second air outlet is the air outlet open towards the lateral side of the housing.  
 	Regarding claim 5, Baxter in figure 2, disclose the housing has a plurality of ribs located in the second air passage for determining the flowing direction of the airflow, and wherein the second air inlet is disposed at the bottom of the housing (figure 2 of Baxter show plurality of ribs on the housing 105, channel 203).  
 	Regarding claim 6, Baxter in figures 1-2, disclose the power assembly including an air guiding cover (205) located in the heat dissipation air duct, and wherein the driving motor is surrounded by the air guiding cover and the control panel assembly is disposed at the top of the air guiding cover.  
 	Regarding claim 7, Baxter in figures 1-2, disclose the air guiding port having a plurality of supporting portions (figure 2, show the channel 302 with a plurality of supporting portions) extending upwardly therefrom for supporting the control panel assembly.  
 	Regarding claim 8, Baxter in figures 1-3, disclose the air guiding cover having an air guiding port disposed at the top thereof, and wherein the air guiding port is surrounded by the supporting portions, and wherein the control panel assembly or the electronics (the electronics is located at the battery 301) is located between the air guiding port and the first air outlet.  
 	Regarding claim 9, Baxter in figures 1-3, disclose the housing having a first and second receiving cavities adjacent to each other (in figure 3, the air flow 302 on both side of the top cover), and wherein the driving unit and the air guiding cover are received in the first receiving cavity, and wherein the power supplying unit is received in the second receiving cavity.  
 	Regarding claim 10, Baxter in figures 1-3, disclose the second receiving cavity, which is communicating with the first receiving cavity and wherein the housing has a venting hole located at a bottom of the second receiving cavity for the airflow flowing out (Baxter show the air flow in figure 3, that the air flow in from the top and a side of the housing and allowing out at the bottom).  
 	Regarding claim 11, Baxter in figure 1, disclose a chassis and a working assembly received in the chassis and driven by the power assembly, and wherein the air inlet and air outlet of the power assembly are located above the chassis and the air outlet is open towards a lateral side of the chassis.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618